***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
 STATE OF CONNECTICUT v. CHARLES J. INGALA
                (AC 41135)
                DiPentima, C. J., and Moll and Devlin, Js.

                                  Syllabus

Convicted, on a conditional plea of nolo contendere, of possession of a
   sawed-off shotgun and criminal possession of a firearm, the defendant
   appealed to this court. The defendant allegedly fled the scene of a motor
   vehicle accident and thereafter assaulted a witness to the accident with
   a sawed-off shotgun. The police met the defendant at his home in an
   attempt to locate the shotgun. The defendant gave the police permission
   to search his apartment and the backyard of the property but the search
   was unsuccessful. The police thereafter conducted a ruse; they stated
   that they were leaving the property but, instead, continued their surveil-
   lance of the defendant to see if he would recover the weapon after the
   police left. The defendant then walked outside to an area of the property,
   where he was stopped by the police. The police then resumed their
   search of that area and seized the shotgun. On appeal to this court, the
   defendant claimed that the trial court improperly denied his motion to
   suppress the shotgun because there were no exigent circumstances that
   permitted the officers to conduct a warrantless search and seizure of
   the shotgun under the fourteenth amendment to the federal constitution.
   Held that the trial court properly concluded that the search was lawful
   under the exigent circumstances exception to the warrant requirement
   and properly denied the defendant’s motion to suppress, as the police
   had strong reason to believe that the defendant had used the sawed-
   off shotgun to assault the witness earlier that evening and it was likely
   that the shotgun was on the property despite the defendant’s assertions
   to the contrary; the record indicated that the defendant was visibly
   intoxicated and had stated in the presence of the officers that he was
   willing to resort to violence in response to someone who bullied him,
   it was reasonable and prudent for the police to believe that the shotgun
   could have been loaded, and, under the circumstances, it was reasonable
   for the police to conclude that the defendant believed that the police
   had all left his property, that the defendant was intent on recovering
   the shotgun, and that such actions were prompted by the defendant’s
   desire to avoid arrest, and the record sufficiently demonstrated that the
   police were concerned that the defendant could soon arm himself and
   present a threat of safety to the officers had the defendant discovered
   them surveilling the property.
            Argued March 10—officially released July 21, 2020

                            Procedural History

  Information charging the defendant with the crimes
of interfering with an officer, possession of a sawed-off
shotgun, criminal possession of a firearm, and breach of
the peace in the second degree, brought to the Superior
Court in the judicial district of Waterbury, geographical
area number four, where the court, Cremins, J., denied
the defendant’s motion to suppress; thereafter, the state
entered a nolle prosequi as to the charges of interfering
with an officer and breach of the peace in the second
degree; subsequently, the defendant was presented to
the court, Fasano, J., on a conditional plea of nolo
contendere to possession of a sawed-off shotgun and
criminal possession of a firearm; judgment of guilty in
accordance with the plea, from which the defendant
appealed to this court. Affirmed.
   Adele V. Patterson, senior assistant public defender,
for the appellant (defendant).
  Timothy J. Sugrue, assistant state’s attorney, with
whom, on the brief, were Maureen Platt, state’s attor-
ney, and Joseph S. Danielowski, for the appellee (state).
                         Opinion

   DEVLIN, J. The defendant, Charles J. Ingala, appeals
from the judgment of conviction, rendered after a condi-
tional plea of nolo contendere,1 of possession of a
sawed-off shotgun in violation of General Statutes
§ 53a-211 and criminal possession of a firearm in viola-
tion of General Statutes § 53a-217. The plea followed
the trial court’s denial of the defendant’s motion to
suppress the sawed-off shotgun seized by the police.
The sole issue in this appeal is whether the warrantless
search of the defendant’s backyard and the warrantless
seizure of the shotgun may be justified under the exigent
circumstances exception to the warrant requirement of
the fourth amendment to the United States constitu-
tion.2 We affirm the judgment of the trial court.
   The following facts and procedural history are rele-
vant to the resolution of the defendant’s claims on
appeal.3 At approximately 11 p.m. on August 28, 2016,
police officers with the Watertown Police Department
were called to the scene of a motor vehicle accident
that had occurred in Waterbury near the border of
Watertown.4 Upon arriving at the scene of the accident,
the officers learned that one of the vehicles involved
had fled the accident. One of the officers, Jeffrey McKir-
ryher, left in an attempt to locate this vehicle. Shortly
thereafter, McKirryher was flagged down by George
Petro, a motorcyclist, who had seen the accident. Petro
told McKirryher that he had spoken to the driver of the
vehicle who had left the scene of the accident and that
the driver had pointed a sawed-off shotgun at Petro’s
head. Petro had a cut on his forehead and later
explained that the driver had struck him in the head
with the shotgun. Petro then informed McKirryher that
the driver had fled to a nearby home and led McKirryher
to the defendant’s home at 411 Falls Avenue in Water-
town. Petro indicated that the driver ‘‘was down around
[the] back’’ of the property. McKirryher alerted other
police officers over his radio of the situation and
informed them of his location. Shortly thereafter, four
more officers from the Watertown Police Department
arrived at 411 Falls Avenue, namely, Officer Jack Con-
roy, Officer Mark Raimo, Sergeant Jason Demarest, and
Sergeant David Ciarleglio.
   The officers later described the defendant’s home as
follows. Falls Avenue runs north to south, and 411 Falls
Avenue is located on the western side of the road. The
primary structure at 411 Falls Avenue is a multifamily,
three-story home with a few separate units. The defen-
dant resides in the basement apartment of this struc-
ture. To the north of the property is a wooded area. A
large commercial building, which was vacant at the
time of the investigation, abuts the property to the west.
On the southern border, there is a chain link fence that
is approximately four feet high, which separates the
property from a neighboring residential property. The
land slopes down from Falls Avenue toward the western
edge of the property such that the basement is visible
and accessible from the rear of the property. A driveway
runs from Falls Avenue to the rear of the property
between the home and the northern edge of the prop-
erty. Both the southern and northern sides of the prop-
erty were open to the backyard.
  After alerting the other officers over his radio, McKir-
ryher walked down the driveway with his service
weapon drawn and loudly announced his presence. As
he reached the rear of the building, McKirryher saw
the defendant’s vehicle with severe front end damage
parked at the end of the driveway. McKirryher then
saw the defendant walk out of his apartment and
instructed the defendant to raise his hands. When the
police approached the defendant, he was visibly intoxi-
cated. The defendant was placed in handcuffs and
McKirryher questioned him about the shotgun. The
defendant denied possessing a shotgun. The defendant
then gave his consent to the officers to search his apart-
ment and the backyard.
   Over the course of approximately one-half hour, the
officers searched the backyard and the defendant’s
apartment, but were unable to locate the shotgun. While
the search was being conducted, the defendant was
asked several times for the location of the shotgun, to
which he repeatedly claimed that there was no shotgun.
At one point, Demarest warned the defendant of the
potential that a child could stumble across the shotgun
in the woods, which appeared to concern the defendant
despite his claim that there was no shotgun. When dis-
cussing the altercation with Petro, the defendant
described Petro as a ‘‘bully’’ and remarked, ‘‘Don’t bully
me. . . . I’ll kill ya.’’ During the search, one of the
defendant’s upstairs neighbors informed Raimo that he
had observed the altercation between the defendant
and Petro, saw the defendant holding a shotgun, and
believed that he knew where the defendant normally
kept the gun inside the basement apartment.
   Eventually, the officers decided to return to the front
yard and removed the handcuffs from the defendant.
As they were walking toward the street, Demarest
remarked to the defendant: ‘‘We’re leaving.’’ This state-
ment was a pretense because, although some officers
left, several officers remained. They firmly believed that
the shotgun was on the property and they were not
going to leave until it was found.
   Upon reaching the front yard, two officers—Mckir-
ryher and Conroy—left the scene to resume their nightly
patrol duties. Unbeknownst to the defendant, the three
officers who remained on the scene—Demarest, Raimo,
and Ciarleglio—decided to keep watch over the back-
yard to see if the defendant would try to locate the
shotgun. Demarest waited on the southern side of the
front yard where he could see the southwest portion
of the backyard. Meanwhile, Raimo and Ciarleglio
remained on the northern side of the front yard where
they could see the northwest portion of the backyard.
Within a few minutes, Demarest saw the defendant walk
out of his apartment directly toward the southwest cor-
ner of the yard, using the flashlight on his cell phone
to illuminate the ground. Seeing this, Demarest was
convinced that the defendant was retrieving the shotgun
and moved into the backyard to intervene. Demarest
stopped the defendant approximately six feet from a
bushy area in the southwest corner of the yard. When
Raimo and Ciarleglio reentered the backyard, Ciarleglio
searched the bushy area and found the shotgun hidden
under some scrap wood. The defendant then was placed
under arrest.
   The defendant was charged with two offenses: pos-
session of a sawed-off shotgun and criminal possession
of a firearm.5 On May 26, 2017, the defendant filed a
motion to suppress the shotgun as evidence, arguing
that the search violated his rights under the fourth
amendment and article first, § 7, of the constitution of
Connecticut, and that none of the exceptions to the
warrant requirement of the fourth amendment applied
to the seizure of the gun. In response, the state argued,
inter alia, that the danger of the defendant arming him-
self and harming someone with the gun justified the
police intervention. The trial court, Cremins, J., held
a hearing on the motion to suppress and, over the course
of two days, heard testimony from all five of the officers
involved in the search of the defendant’s home. After
the parties concluded their arguments on June 8, 2017,
the court issued its decision from the bench and denied
the motion to suppress. The court found the officers’
testimony credible and concluded that the officers rea-
sonably believed that the shotgun was located some-
where on the defendant’s property. The court further
concluded that the warrantless search of the defen-
dant’s backyard was lawful for three reasons: (1) the
defendant had abandoned the shotgun and, thus, had
no expectation of privacy to it; (2) the second search
conducted when the officers returned to the backyard
was a continuation of the first search and, therefore,
the defendant’s consent to the first search extended
to the second search; and (3) the probability that the
defendant would endanger human lives or destroy evi-
dence constituted an exigent circumstance that
excused the warrantless search.
   Following the denial of his motion to suppress, the
defendant entered a conditional plea of nolo contendere
to both charges on the condition that he could appeal
the denial of his motion to suppress. The court, Fasano,
J., accepted the defendant’s plea and determined that
a ruling on the motion to suppress would be dispositive
of the case. Thereafter, the court sentenced the defen-
dant to a term of incarceration of three years for each
charge, to be served consecutively, with a mandatory
minimum sentence of two years of incarceration. This
appeal followed.
   We begin by setting forth our standard of review. ‘‘As
a general matter, the standard of review for a motion
to suppress is well settled. A finding of fact will not be
disturbed unless it is clearly erroneous in view of the
evidence and pleadings in the whole record. . . .
[W]hen a question of fact is essential to the outcome
of a particular legal determination that implicates a
defendant’s constitutional rights, [however] and the
credibility of witnesses is not the primary issue, our
customary deference to the trial court’s factual findings
is tempered by a scrupulous examination of the record
to ascertain that the trial court’s factual findings are
supported by substantial evidence. . . . [W]here the
legal conclusions of the court are challenged, [our
review is plenary, and] we must determine whether
they are legally and logically correct and whether they
find support in the facts set out in the memorandum
of decision. . . . Accordingly, the trial court’s legal
conclusion regarding the applicability of the exigent
circumstances doctrine is subject to plenary review.’’
State v. Kendrick, 314 Conn. 212, 222, 100 A.3d 821
(2014).
   ‘‘The fourth amendment to the United States constitu-
tion provides: The right of the people to be secure
in their persons, houses, papers, and effects, against
unreasonable searches and seizures, shall not be vio-
lated, and no warrants shall issue, but upon probable
cause, supported by oath or affirmation, and particu-
larly describing the place to be searched, and the per-
sons or things to be seized.’’6 (Internal quotation marks
omitted.) State v. Liam M., 176 Conn. App. 807, 819,
172 A.3d 243, cert. denied, 327 Conn. 978, 174 A.3d
196 (2017).
   The trial court analyzed the defendant’s motion to
suppress under a number of exceptions to the warrant
requirement, including the exigent circumstances doc-
trine, and we agree that this doctrine is implicated by
the facts of the present case. ‘‘The exigent circum-
stances doctrine is one of three exceptions to the war-
rant requirement that are triggered by the need for swift
action by the police. All three exceptions, the exigent
circumstances doctrine, the protective sweep doctrine
and the emergency doctrine, must be supported by a
reasonable belief that immediate action was necessary.
. . . Of the three, the exigent circumstances doctrine
arguably encompasses the widest variety of factual sce-
narios. [Our Supreme Court] previously [has] recog-
nized the [catchall] quality of the doctrine, explaining
that [t]he term, exigent circumstances, does not lend
itself to a precise definition but generally refers to those
situations in which law enforcement agents will be
unable or unlikely to effectuate an arrest, search or
seizure, for which probable cause exists, unless they
act swiftly and, without seeking prior judicial authoriza-
tion. . . . There are three categories of circumstances
that are exigent: those that present a risk of danger to
human life; the destruction of evidence; or flight of a
suspect. . . . The exigent circumstances doctrine,
however, is limited to instances in which the police
initially have probable cause either to arrest or to
search.’’ (Citations omitted; internal quotation marks
omitted.) State v. Kendrick, supra, 314 Conn. 225–27.
    Our Supreme Court has adopted a totality of circum-
stances test to evaluate whether an exigency exists,
which inquires ‘‘whether, under the totality of the cir-
cumstances, the police had reasonable grounds to
believe that if an immediate arrest [or entry] were not
made, the accused would have been able to destroy
evidence, flee or otherwise avoid capture, or might,
during the time necessary to procure a warrant, endan-
ger the safety or property of others. This is an objective
test; its preeminent criterion is what a reasonable, [well
trained] police officer would believe, not what the . . .
officer actually did believe. . . . Put simply, given
probable cause to arrest or search, exigent circum-
stances exist when, under the totality of the circum-
stances, the officer reasonably believed that immediate
action was necessary to protect the safety of those
present, or to prevent the flight of the suspect, or the
destruction of evidence.’’ (Citation omitted; internal
quotation marks omitted.) Id., 227–28. The test requires
a reasonable belief, not a level of certainty approaching
probable cause. Id., 238–39. That said, ‘‘[w]hen there
are reasonable alternatives to a warrantless search, the
state has not satisfied its burden of proving exigent
circumstances.’’ (Internal quotation marks omitted.)
State v. Liam M., supra, 176 Conn. App. 822. Moreover,
‘‘[t]he calculus of reasonableness must embody allow-
ance for the fact that police officers are often forced
to make split-second judgments—in circumstances that
are tense, uncertain, and rapidly evolving.’’ Kentucky
v. King, 563 U.S. 452, 466, 131 S. Ct. 1849, 179 L. Ed.
2d 865 (2011).
   On appeal, the state does not contest that the defen-
dant had a reasonable expectation of privacy, and the
defendant does not challenge the trial court’s conclu-
sion that the police had probable cause to search the
property. Accordingly, we need inquire only into
whether the police reasonably believed that immediate
action was necessary. The state claims that the defen-
dant’s retrieval of the shotgun presented a threat to the
safety of the officers on the scene and justified the
warrantless search. We agree.7
  While positioned in the front yard, before the defen-
dant emerged from his apartment, the police had strong
reason to believe that the defendant, earlier that eve-
ning, had used the sawed-off shotgun—a highly danger-
ous weapon that is per se illegal—to violently assault
Petro, and that it was likely that the shotgun was on
the property notwithstanding the defendant’s repeated
assertions that he had never possessed a shotgun. See
General Statutes § 53a-211. While the defendant never
verbally threatened the officers, he repeatedly
remarked in the officers’ presence that he was willing
to resort to violence in response to someone who bul-
lied or wronged him. The police also knew that the
defendant was intoxicated. Although the police had no
indication as to whether the shotgun was loaded, it was
reasonable and prudent of them to believe that it could
have been loaded.
   It was approximately midnight when the police used
the pretense that they were all leaving when, in fact,
three remained in the front yard. On appeal, the defen-
dant does not challenge the right of the officers to
lie to create this pretense, nor does he challenge the
officers’ right to remain in the front yard. After only a
few minutes, the defendant left his apartment and
walked toward the back corner of his yard, using his
cell phone flashlight for illumination.
   Under these circumstances, it was reasonable for the
police to conclude that (1) the defendant believed that
the police had all left, (2) he was intent on recovering
the shotgun, and (3) such actions were prompted by the
defendant’s desire to avoid arrest. The officers testified
that they were concerned that the defendant would
soon arm himself and present a threat to the safety of
the officers, and we conclude that such concern was
reasonable. At the time that the defendant attempted
to retrieve the shotgun from the backyard, Demarest
was standing approximately six feet from the southeast
corner of the home in the front yard. In the footage
from the officers’ body cameras submitted to the trial
court, the front yard was dimly lit by light coming from
the house and from a light post on the edge of the
street. Based on this evidence, it certainly would be
reasonable for an officer in Demarest’s position to con-
clude that, if the defendant had looked toward the
street, he would have seen the silhouette of Demarest
standing unobstructed in the front yard and quickly
discovered the police surveillance. This posed an immi-
nent threat to the officers’ safety if the officers had not
intervened and prevented the defendant from arming
himself. See State v. Correa, 185 Conn. App. 308, 338,
197 A.3d 393 (2018) (‘‘the possibility that a suspect
knows or may learn that he is under surveillance or at
risk of immediate apprehension may constitute exigent
circumstances, on the theory that the suspect is more
likely to destroy evidence, to attempt escape or to
engage in armed resistance’’ (internal quotation
marks omitted)).
  On the basis of the totality of the circumstances, the
court properly concluded that the search was lawful
under the exigent circumstances exception to the war-
rant requirement and properly denied the defendant’s
motion to suppress.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     General Statutes § 54a-94a provides: ‘‘When a defendant, prior to the
commencement of trial, enters a plea of nolo contendere conditional on the
right to take an appeal from the court’s denial of the defendant’s motion
to suppress or motion to dismiss, the defendant after the imposition of
sentence may file an appeal within the time prescribed by law provided a
trial court has determined that a ruling on such motion to suppress or motion
to dismiss would be dispositive of the case. The issue to be considered in
such an appeal shall be limited to whether it was proper for the court to
have denied the motion to suppress or the motion to dismiss. A plea of nolo
contendere by a defendant under this section shall not constitute a waiver
by the defendant of nonjurisdictional defects in the criminal prosecution.’’
   2
     On appeal, the defendant raises numerous arguments in addition to
contesting the state’s reliance on the exigent circumstances doctrine to
justify the warrantless search and seizure. Specifically, the defendant addi-
tionally argues that the trial court erroneously determined that (1) the
shotgun was abandoned, and (2) the defendant’s consent to an earlier search
still applied to the later search after the police officers left the backyard
and later returned. He also argues that the court implicitly decided that he
had a legitimate expectation of privacy in his backyard, thus affording him
standing to assert a violation of his fourth amendment rights. In its brief to
this court, the state concedes each of these arguments. As a result, the
sole issue for this court to decide is whether the exigent circumstances
exception applies.
   3
     When ‘‘the trial court’s factual findings in its ruling on [a] defendant’s
motion to suppress are very limited, in summarizing the relevant facts, we
include facts that are implicitly included in the trial court’s ruling, and we
also look to the record for evidence that supports the trial court’s ruling.’’
State v. Kendrick, 314 Conn. 212, 224, 100 A.3d 821 (2014).
   4
     Ultimately, the Waterbury Police Department assumed control over the
scene of the accident and conducted a separate investigation to the search
for the shotgun at issue in this appeal.
   5
     The defendant also was charged with interfering with an officer in viola-
tion of General Statutes § 53a-167a and breach of the peace in the second
degree in violation of General Statutes § 53a-181. Following the defendant’s
conditional plea of nolo contendere to the other two charges, the court
entered a nolle prosequi as to each of the remaining charges.
   6
     Although the defendant claims a due process violation under our state
constitution, he does not provide a separate analysis thereunder or argue that
the Connecticut constitution provides greater protection than the federal
constitution. Accordingly, our review of his claims is limited to the federal
constitution. See State v. Johnson, 288 Conn. 236, 244 n.14, 951 A.2d 1257
(2008).
   7
     On appeal, the state also argues that the risk that the defendant could
have destroyed evidence or could have removed the shotgun also justified
the warrantless search. Because we conclude that the safety concerns of
the police justified the search, we need not address these additional claims
of exigent circumstances.